DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1 – 5 in the reply filed on November 19th, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 6 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19th, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heald (U.S. Pat. No. 2,125,782) (hereinafter referred to as “Heald”).

Regarding claim 1, Heald teaches method for electrostatic scattering of an abrasive grain (see Heald at C1 L1-6 teaching a method of making an abrasive tool that possesses electrical conducting properties), comprising:
applying at least one electrically conductive material to the abrasive grain (C2 L30-33 and Fig 2, also shown below, teaching that the porous wheels W is impregnated with a fluid or semi-fluid medium containing conducting particles by partially filling bowl 5),

    PNG
    media_image1.png
    450
    711
    media_image1.png
    Greyscale

wherein at least one electrically conductive material is at least one organic compound (see Heald at C2 L34 teaching colloidal graphite).  One of ordinary skill in the art would recognize that graphite is composed of carbon atoms, and thus can view graphite as an organic compound.
Regarding the language “for electrostatic scattering of an abrasive grain”, this limitation is functional language that is directed towards the intended use of the method. However, the function (‘electrostatic scattering’) as outlined in the preamble, fails to recite any additional structural limitations of the method. As such, even though Heald teaches that the porous wheels are impregnated with fluid, it is taken that Heald’s method would be capable of including 
In addition, “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (see MPEP § 2111.02 II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 












Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heald (U.S. Pat. No. 2,125,782) in view of Moren et al. (U.S. Pub. No. 2013/0312337) (hereinafter referred to as “Moren”).

Regarding claim 1, Heald teaches method for electrostatic scattering of an abrasive grain (see Heald at C1 L1-6 teaching a method of making an abrasive tool that possesses electrical conducting properties), comprising:
applying at least one electrically conductive material to the abrasive grain (C2 L30-33 and Fig 2, teaching that the porous wheels W is impregnated with a fluid or semi-fluid medium containing conducting particles by partially filling bowl 5),
wherein at least one electrically conductive material is at least one organic compound (see Heald at C2 L34 teaching colloidal graphite).  One of ordinary skill in the art would recognize that graphite is composed of carbon atoms, and thus can view graphite as an organic compound.
But Heald does not explicitly teach that the electrically conductive abrasive is exposed to an electrostatic scattering method.
Moren teaches an electrostatic abrasive particle coating apparatus and method (see Moren at Title).  Moren also teaches that the use of an electrostatic field to apply abrasive grains to a coated backing is well known, and further teaches that the use of an electrostatic field affects the orientation of abrasive grains such that each abrasive grain’s elongated dimension is substantially erect (standing up) with respect to the backing’s surface (see Moren at [0001]).  Moren also teaches when the abrasive particle becomes too heavy, often expensive 
As such, one of ordinary skill in the art would recognize that the use of an electrostatic field to apply abrasive grains to a coated backing is well known because the electrostatic field affects the orientation of abrasive grains such that each abrasive grain’s elongated dimension is substantially erect (standing up) with respect to the backing’s surface, and when the abrasive particle becomes too heavy, abrasive particle coatings are added to enhance the abrasive particle’s electrostatic attraction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to subject the electrically conductive treated abrasive of Heald’s to an electrostatic field to apply abrasive grains to a coated backing as taught by Moren because a) the electrostatic scattering is well known in the art, b) the electrostatic field affects the orientation of abrasive grains such that each abrasive grain’s elongated dimension is substantially erect (standing up) with respect to the backing’s surface, and c) when the abrasive particle becomes too heavy, abrasive particle coatings are added to enhance the abrasive particle’s electrostatic attraction.



Claims 1, 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Heald (U.S. Pat. No. 2,125,782) in view of Harmer et al. (U.S. Pat. No. 5,061,294) (hereinafter referred to as “Harmer”).

Regarding claim 1, Heald teaches method for electrostatic scattering of an abrasive grain (see Heald at C1 L1-6 teaching a method of making an abrasive tool that possesses electrical conducting properties), comprising:

Heald teaches colloidal graphite (see Heald at C2 L34) but does not teach at least one electrically conductive material is at least one organic compound.
Harmer teaches a coated abrasive product which contains conductive, doped, conjugated polymer (see Harmer at C2 L28-29).  Harmer also teaches that certain conjugated polymers can be rendered conductive through the process of redox doping (see Harmer at C3 L35-36), and Harmer teaches examples of conjugated polymers useful in the practice of the present invention include polythiopene (see Harmer at C3 L45-46).  One of ordinary in the skill in the art would recognize that polythiopene is an organic compound.
Additionally, Harmer teaches that the conductive polymer (include polythiopenes) is soluble in its neutral or doped form and may be coated from solution onto a coated abrasive surface (see Harmer at C4 L58-62).
As such, one of ordinary skill in the art would recognize that conjugated polymers is an organic compound, and the conjugated polymer such as polythiopenes can be rendered conductive.  Also, conjugated polymers can be coated from solution onto a coated abrasive surface because it is soluble in its neutral or doped form.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the colloidal graphite of Heald with conjugated polymers of Harmer because certain conjugated polymers such as polythiopenes can be rendered conductive, and can be coated from solution onto a coated abrasive surface because it is soluble in its neutral or doped form.  
Regarding the language “for electrostatic scattering of an abrasive grain”, this limitation is functional language that is directed towards the intended use of the method. However, the function (‘electrostatic scattering’) as outlined in the preamble, fails to recite any additional 
In addition, “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (see MPEP § 2111.02 II).

Regarding claim 3, Heald as modified by Harmer teaches the limitations as applied to claim 1 above, and further teaches applying an intrinsically conductive polymer to the abrasive grain (see Harmer at C3 L35-36 teaching certain conjugated polymers can be rendered conductive through the process of redox doping, and Harmer at C3 L45-46 teaching examples of conjugated polymers useful in the practice of the present invention include polythiopene). 
	One of ordinary skill in the art would recognize that polythiopene is an intrinsically conductive polymer because it can be rendered conductive through the process of redox doping.

Regarding claim 4, Heald as modified by Harmer teaches the limitations as applied to claim 1 above, and Harmer further teaches that the polymer being contained in said layer in an amount sufficient to reduce static electrical charge resulting from abrading operations (see Harmer at C3 L7-9).  Harmer also teaches a coating thickness of less than about 0.05 mm or 50 microns (C3 L21).
Heald as modified Harmer does not explicitly teach a mass proportion of at least one organic compound applied to the abrasive grain is less than 5% of a total mass of the abrasive grain covered with the at least one organic compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that there is a sufficient amount of the conductive layer to reduce static electrical charge resulting from abrading operations in Harmer when used in the abrasive surface of Heald.

Regarding claim 5, Heald as modified by Harmer teaches the limitations as applied to claim 1 above, and Harmer further teaches a maximum layer thickness of the at least one organic compound applied to the abrasive grain is less than thirty microns (see Harmer at C3 L21 teaching coating thickness of less than about 0.05 mm or 50 microns).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Heald (U.S. Pat. No. 2,125,782) in view of Palacio et al. (NPL, A Review of Ionic Liquids for Green Molecular Lubrication in Nanotechnology) (hereinafter referred to as “Palacio”) and Kawamura (JP-2009066986-A) (with reference to the machine translation) and 

Regarding claim 1, Heald teaches method for electrostatic scattering of an abrasive grain (see Heald at C1 L1-6 teaching a method of making an abrasive tool that possesses electrical conducting properties), comprising:

Heald teaches colloidal graphite (see Heald at C2 L34) but does not teach at least one electrically conductive material is at least one organic compound.
	First, in the interest of clarity of the record, one of ordinary skill in the art would recognize that ionic liquids (ILs) are synthetic liquids that contain a positive ion (cation) and a negative ion (anion), where one or both of the ions are organic compounds (see Palacio at page 248, 1st column, 2nd paragraph, 1st sentence).  
Palacio teaches a review of ionic liquids for green molecular lubrication in nanotechnology (see Palacio at Title).  Palacio further teaches that ILs have been investigated over the last decade for lubrication applications (see Palacio at page 248, 1st column, 2nd paragraph, 5th sentence) and are electrically conducting (see Palacio at page 248, 1st column, 2nd paragraph, 7th sentence).  Palacio also teaches that ILs are desired as lubricants due to their electrical conductivity, thermal conductivity, and “green” properties (see Palacio at page 265, 1st column, 2nd paragraph, 1st sentence).  Additionally, teaches a study on a silicon surface, which is hydrophilic, wherein the three ILs investigated saw an increase in the adhesive force due to increased water adsorption that comes from attractive electrostatic interactions between the IL’s ions and water molecules (see Palacio at page 260, 1st column, 3rd paragraph, 5th to 7th sentence).  
	In summary, one of ordinary skill in the art would recognize that Palacio teaches that ionic liquids are organic compounds that are electrically conducting and were desired as lubricants due to their electrical conductivity, thermal conductivity, and “green” properties.  In addition, ionic liquids can create an adhesive surface on a silicon surface due to increased water adsorption that comes from attractive electrostatic interactions between the IL’s ions and water molecules.

	Kawamura also teaches that the surface functional material can impart antistatic ability (see Kawamura at [0005]).  And, Kawamura teaches that the surface functional material is a polymer derived from an ionic liquid monomer.
	In summary, one of ordinary skill in the art would recognize that Kawamura teaches a surface functional material derived from an ionic liquid that can be coated on a ceramic or abrasive surface.
As such, one of ordinary skill in the art would recognize that ionic liquids are organic compounds that are electrically conducting and was used on a surface of a ceramic or abrasive surface.  In addition, ionic liquids can create an adhesive surface due to increased water adsorption that comes from attractive electrostatic interactions between the IL’s ions and water molecules.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to try to apply an ionic liquid on the surface of the ceramic or abrasive similar to Kawamura and replace the colloidal graphite from Heald because of the desirable properties of ionic liquids such as their electrical conductivity and creation of create an adhesive surface on a silicon surface due to increased water adsorption that comes from attractive electrostatic interactions between the IL’s ions and water molecules.
Regarding the language “for electrostatic scattering of an abrasive grain”, this limitation is functional language that is directed towards the intended use of the method. However, the function (‘electrostatic scattering’) as outlined in the preamble, fails to recite any additional structural limitations of the method. As such, even though Heald teaches that the porous wheels are impregnated with fluid, it is taken that Heald’s method would be capable of including 
In addition, “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (see MPEP § 2111.02 II).

Regarding claim 2, Heald as modified by Palacio and Kawamura teaches the limitations as applied to claim 1 above, but does not explicitly teach applying at least one ionic liquid to the abrasive grain.
However, Palacio teaches applying ILs on a silicon surface doped with phosphorous with a native oxide layer using the dip coating technique, which would be partially bonded after heat treatment (see Palacio at page 254, 2nd column, 1st paragraph).  
And, Kawamura teaches immobilization of a macromonomer derived from an ionic liquid monomer, a polymer, or the like on the substrate is achieved by surface graft-polymerizing a monomer having a polymerizable functional group introduced onto the substrate surface alone or together with another monomer, which would make at least part of the polymer structure directly bonded to the surface of the substrate (see Kawamura at [0011]).
As such, one of ordinary skill in the art would recognize that both Palacio and Kawamura has applied an ionic liquid on a surface by using either a dip coating technique for partial bonding or surface graft polymerization for direct bonding on the surface of the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to apply an ionic liquid on a surface by using either a dip coating technique or surface graft polymerization used by Palacio or Kawamura on Heald’s abrasive because dip coating technique would have the ionic liquids be partially bonded after heat treatment and surface graft polymerization would make at least part of the ionic liquid’s polymer structure directly bonded to the surface of the substrate.













	Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Manning et al. (U.S. Pat. No. 9,321,947) teaching that the abrasive aggregates are placed onto the resin coated backing through electrostatic attraction (sometimes called "upcoating").










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731